internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date director lmsb rfph dfo east 263a tam-148648-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------------- --------------------------- ------------------------ ---------------- ----------------- --------------------------- legend -------------------------------------------------- ------ -------------- taxpayer product retailer percentage ---- percentage ------ issue s are --------------------received by taxpayer purchase_price adjustments if ----------------- are purchase_price adjustments are products sold with ------------------- ------------------------------------------------------------------------------------------------------------------ -- ---------------- products the same items for purposes of the dollar-value last-in_first-out lifo inventory_method as physically identical products held in inventory without a ------ ---------------- non---------------- products the examination_division statement of issues raises several additional issues we believe that our conclusions regarding the above stated issues also address these additional issues accordingly the additional issues that have been raised by the examination division’s are not separately addressed tam-148648-05 if the ----------------- are purchase_price adjustments do the principles of revrul_2001_8 allow taxpayer to reduce its lifo inventory value to account for the ------ ----------------- conclusion s the ----------------- received by taxpayer are purchase_price adjustments for purposes of the dollar-value lifo_method ---------------- products are the same items as physically identical non---------------- products the principles of revrul_2001_8 allow taxpayer to reduce its lifo inventory value to account for the ----------------- facts generally taxpayer enters into a -------------------------------------------------- with taxpayer is a large product wholesaler in the ordinary course of its business taxpayer purchases products directly from manufacturers and sells the products to various retailers a key aspect of the distribution and marketing of products is the -------- ------------------system under this system price reductions are negotiated directly between the manufacturer and the retailer and the wholesaler administers these contracts by charging back to the manufacturer the price reduction that is extended to the retailer ie the wholesaler receives a rebate or ------------------ from the manufacturer manufacturers under the ------- products are sold to taxpayer at the manufacturer’s published wholesale price or wholesale acquisition_cost wac in effect on the date of taxpayer’s order the ------- further provides that taxpayer may generally return any products that are either outdated or within six months of the products’ expiration date for full credit additionally if the manufacturer decreases its published wac after taxpayer purchases the products the manufacturer must pay taxpayer the difference between the wac charged to taxpayer and the value of taxpayer’s inventory if valued at the new wac --------------- these --------------------------establish the prices that a retailer would pay a manufacturer if the retailer purchased the products directly from the manufacturer the ------- also provides that taxpayer’s standard policy on ------------------- will govern the the ------- also provides that taxpayer will recognize and administer ----------------- the ----------------agreement between taxpayer and the manufacturer is explicitly tam-148648-05 administration of the ----------------- ------------------ rebates and promotional incentives are computed upon the manufacturer’s wac without reduction for cash or off-invoice discounts incorporated into the ------- and is an attachment to the ------- the ---------------- agreement provides that taxpayer will recognize and administer the ---------- ---------- ------------ amounts owed to taxpayer will be computed based on average wholesale price awp of the manufacturer’s product on the date the product is sold to a retailer that has entered into a -----------------------with the manufacturer and amounts owed to taxpayer for ----------------- will be paid within seven days of when taxpayer submits a claim for a --------------- the ------- also provides that if a retailer returns products to taxpayer taxpayer does not need to repay the related ----------------- to a manufacturer unless the return is due to taxpayer’s error taxpayer also frequently enters into agreements with its customers called --------- --------------------------------------------------------------------------------------------------------------------- ----------------------------- the agreements provide that taxpayer is the retailer’s primary wholesale provider of products under the agreement the retailer pays taxpayer on a cost plus basis for this purpose cost is defined as the wac on the date taxpayer invoices the retailer adjusted to reflect any applicable contract pricing added to the wac is an amount negotiated between taxpayer and the retailer this agreement also provides that if a ---------------- request from taxpayer to the product’s manufacturer is disallowed by the manufacturer the applicable charge will be billed back to the retailer taxpayer retains the right to refuse orders or to cease its supply relationship with a retailer for non-payment or based on credit considerations ---------------------------------------------------------------------------------------------------------------- and ---------------------------------- taken together provide a --------------- process that taxpayer follows when it sells products that are subject_to ----------------- under this process when a retailer places an order taxpayer ships the products to the retailer these series of agreements the ------- the -------------------------------------------------- wholesalers and suppliers adopted the -----------------system at least in part to prevent or discourage arbitrage by wholesalers the ---------------- system prevents such arbitrage by requiring the wholesaler to prove to a manufacturer that it has sold the products to a contract retailer prior to being entitled to the ----- --------------- this mechanism allows manufacturers to distribute products through wholesalers while still being able to target pricing to particular classes of customers this pricing mechanism was challenged in antitrust litigation and the courts seem to permit the mechanism to the extent the resulting price discrimination differentiates buyers based on but not among classes of trade consequently manufacturers that employ this pricing mechanism stratify their customers by class and price their products via the ---------------- system by class of trade in addition to ------------------ manufacturers provide discounts though other means for example manufacturers often pay rebates based on volume of purchases and timing of payments tam-148648-05 bills the retailer at the contract_price and files with the manufacturer a claim for the difference between the contract_price and the wac on the date of the sale generally this all occurs electronically for tax_accounting purposes taxpayer treats ----------------- as a reduction to the cost of its inventory therefore the portion of the ----------------- that taxpayer attributes to goods in ending inventory are treated as ending inventory cost reductions law and analysis are ----------------- received by taxpayer purchase_price adjustments sec_61 defines gross_income generally as all income from whatever source derived including gains from dealings in property in a manufacturing or merchandising business agross income means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operation or sources see ' a a taxpayer determines its cost_of_goods_sold amount by subtracting the inventory it has on hand at the end of the year from the sum of the inventory it had on hand at the beginning of the year and the cost of its purchases see 88_tc_1500 the code further requires a taxpayer to keep its inventories on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting income see ' the regulations underlying ' provide general rules for the valuation of inventories at cost see and in particular ' b defines cost as invoice price less trade or other discounts except strictly cash discounts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed sec_263a requires resellers of property to include in inventory the direct costs and a proper share of the indirect_costs of such property in the present case taxpayer asserts that the ----------------- it receives from manufacturers are in the nature of purchase_price adjustments and therefore not includable in its gross_income in support of its position taxpayer cites numerous cases including 66_tc_283 26_tc_707 foretravel inc v commissioner tcmemo_1995_494 sun microsystems inc v commissioner tcmemo_1993_467 and freedom newspapers inc v commissioner tcmemo_1977_429 taxpayer argues that each of these cases demonstrates that if prior to the time a taxpayer acquires property the taxpayer enters into an agreement that provides some sort of inducement to buy the property the inducement should be regarded as a purchase_price_adjustment that is excluded from gross_income the examination_division contends that ----------------- are consideration for administering the ---------------- program on behalf of a manufacturer and is therefore consideration for a transaction that is tam-148648-05 separate from the purchase of the underlying products accordingly the examination_division contends that the ----------------- are sales receipts and therefore income for purposes of sec_61 the tax_court has consistently held that a purchase_price_adjustment or a price in pittsburgh milk co v commissioner supra the tax_court addressed whether rebate that is received by a taxpayer with respect to purchased merchandise is not included in gross_income but instead is treated as a reduction to the cost of the purchased merchandise see 74_tc_476 73_tc_1217 69_tc_477 affd 630_f2d_670 9th cir pittsburgh milk co v commissioner supra sun microsystems inc consolidated subsidiaries v commissioner supra foretravel inc v commissioner supra a rebate paid_by a milk producer to certain purchasers of its milk in violation of state law were adjustments to the sales_price of the milk or ordinary and necessary business_expenses under sec_162 if the court held that the rebates were expenses under sec_162 no deduction would have been allowed under sec_162 in pittsburgh milk the tax_court opined that when determining gain from the sale of property the amount_realized must be based on the actual price or consideration for which the property was sold in so opining the court examined the facts and circumstances of the transaction what the parties intended and the purpose for which the rebate was paid the tax_court further held that the rebates were part of the sales transaction and concluded that gross_income must be computed with respect to the agreed net prices for which the milk was sold accordingly the court in pittsburgh milk held that when a payment is made from a seller to a purchaser and the purpose and the intent of the payment is to reach an agreed upon net selling_price the payment is properly viewed as an adjustment to the sales_price by a drug manufacturer to a state medicaid agency are purchase_price adjustments the ruling holds that the medicaid rebates are purchase_price adjustments because the payments are made with the purpose and intent of reaching an agreed upon net selling_price and the agreements providing for such payments are negotiated and agreed to before the sale from the manufacturer to the wholesaler takes place because the payments are made with the purpose and intent of reaching an agreed upon net selling_price moreover the series of agreements between the manufacturer and taxpayer and between taxpayer and retailers are negotiated and agreed to before the sale from the manufacturer to taxpayer takes place revrul_2005_28 2005_19_irb_997 holds that medicaid rebates paid in this case we conclude that the chargebacks are purchase_price adjustments tam-148648-05 if ----------------- are purchase_price adjustments are products sold with ------------------- ------------------------------------------------------------------------------------------------------------------ -- ---------------- products the same items for purposes of the dollar-value last-in_first-out lifo inventory_method as physically identical products held in inventory without a ------ ---------------- non-----------------products ----------------products are separate items for purposes of lifo even though the products are physically identical the examination_division contends that separate item treatment is required because of the differing cost structures of ---------------- products and non---------------- products according to the examination_division taxpayer’s treatment of ---------------- products and non----------------- products as the same item distorts the index and inventory value under the dollar-value lifo_method because taxpayer incorrectly determines current_year_cost of the non----------------- products actually held at the end of the year based in part on the lower cost of the less expensive ---------------- products that were sold throughout the year the examination_division contends that ---------------- products and non-------------- the definition or scope of an aitem is a critical element of the dollar-value lifo_method the dollar-value_method tracks changes in the dollar value of a taxpayer s inventory by grouping its inventory into apools furthermore the dollar-value lifo_method provides taxpayers with four methods to determine the base-year_cost and lifo value of an inventory_pool the double-extension_method the index_method the link- chain method and the inventory price index computation ipic_method under all of these methods a taxpayer first determines the current-year cost of its ending inventory by ascertaining the quantity of each aitem in its ending inventory and extending those aitems at their current_year_cost then all of these methods require a taxpayer to value its ending and beginning inventories at base-year_cost and compare them to determine whether the base-year_cost of the ending inventory has increased or decreased finally under each of these methods any resulting increment stated at base-year_cost is then valued at current_year_cost using a price index based on the ratio of base-year_cost to current-year cost the price index is essentially the weighted average inflation rate of the various items in the pool unfortunately neither the code nor the regulations provide a definition of the term aitem however several courts have addressed the issue see 124_f3d_1451 fed cir e w richardson v commissioner tcmemo_1996_3684 hamilton indus v commissioner 4in e w richardson v commissioner tcmemo_1996_368 the taxpayer was required to treat each vehicle in its new car and new truck lifo pools that contained a different model code as a separate item tam-148648-05 97_tc_120 82_tc_726 72_tc_447 these courts have uniformly held that the proper scope or definition of an item depends on the specific facts and circumstances of the case furthermore the tax_court has emphasized that the facts and circumstances must be examined in light of the objectives of the dollar- value lifo_method see hamilton indus v commissioner supra pincite amity leather products co v commissioner supra pincite wendle ford sales inc v commissioner supra pincite a major objective of the lifo inventory_method dollar-value lifo or specific to isolate and accurately measure inflation a taxpayer s definition of an item goods lifo is to eliminate the artificial profits that arise from inflation from the current- period income computation another major objective of the dollar-value_method is to free taxpayers from the requirement of taking into account minor technological changes in a product see wendle ford sales inc v commissioner supra the definition or scope of an item necessarily impacts both of these objectives must provide that similar goods are grouped together and dissimilar goods are separated see amity leather products co v commissioner supra when the scope of an item is drawn narrowly the cost increases attributable to inflation are properly isolated from any cost increases that are attributable to differences in physical and or cost characteristics of dissimilar items however if a taxpayer were to define an item too narrowly minor technological changes to a product would require the taxpayer to treat the product as a new_item in contrast when dissimilar goods are included in the same item category the cost increases attributable to factors other than inflation will be treated as inflation and included as part of the current period s cost_of_goods_sold vehicles equipped with solid-state ignitions and catalytic converters and vehicles without solid-state ignitions and catalytic converters were not different items the court reasoned that to hold otherwise would undermine the rationale of the dollar-value lifo_method under the dollar-value lifo_method the quantity of goods contained in beginning and ending inventories is expressed not in physical units but instead in terms of dollars because the dollar-value lifo_method measures quantities in terms of equivalent dollars rather than in terms of physical units the method affords a practicable means of applying the lifo principle to inventories that contain a wide variety of items by eliminating the need to match specific goods in opening and closing inventories by instead focusing on the total dollars invested in inventory the dollar- value lifo_method necessarily ignores minor differences in the design of a product from year to year the court in wendle ford also found that the cost of a catalytic converter and solid-state ignition together represented only an insignificant percentage of the total cost of the parts of an unassembled vehicle accordingly the court held that fords and fords did not have sufficiently different cost structures so as treat in wendle ford sales inc v commissioner supra the tax_court held that tam-148648-05 them as separate items for purposes of the taxpayer’s dollar-value lifo inventory_method subsequently in amity leather products co v commissioner supra the tax_court held that physically identical wallets manufactured in puerto rico and the u s were separate items in so doing the court found that the separate item treatment was necessary because the substitution of less expensive wallets manufactured in puerto rico for more expensive domestically manufactured wallets would result in the inflation that related to the cost_of_producing wallets domestically being partially offset by the lower cost of the wallets made in puerto rico similarly in cases involving bargain purchases of inventory courts have held that creating a new_item is sometimes required to ensure that a taxpayer’s lifo inventory_method clearly reflects income in hamilton industries inc v commissioner the taxpayer purchased inventory consisting of office furniture at a bargain_purchase price as part of its acquisition of another business in that case the court held that the taxpayer was required to treat the bargain purchased inventory and the subsequently purchased raw materials and produced inventory as separate items see hamilton industries inc v commissioner supra however in hamilton industries the tax_court noted that not every bargain_purchase of inventory requires the creation of new items instead the court recognized that occasional purchases concluded on advantageous terms are to be expected accordingly the court viewed an isolated bargain_purchase in the course of an ongoing business differently from the case where a taxpayer attempts to value its entire base_year inventory at bargain cost see hamilton industries inc v commissioner supra pincite n in hamilton industries and other cases involving bargain purchases the bargain purchased products were significantly less expensive than the physically identical goods that were manufactured by the taxpayer for example see hamilton industries inc v commissioner supra and kohler co sub v united_states supra costs they do not have different cost structures as is discussed above with regard to whether ----------------- are purchase_price adjustments the series of agreements between the manufacturer and taxpayer and between taxpayer and retailers are negotiated and agreed to before the sale from the manufacturer to taxpayer takes place accordingly the costs of ---------------- products and non-----------------products are both determined in accordance with the same purchase agreements and are both initially purchased at the same price moreover most if not all products purchased and sold by taxpayer are eligible for ----------------- we have also not been presented with any facts that would lead us to conclude that ----------------products and non----------------- products should be treated as separate items for purposes of taxpayer’s dollar-value lifo_method under the bargain_purchase line of cases as discussed above in the bargain_purchase line of cases the bargain purchased goods were significantly less expensive than the physically identical goods that were manufactured by the taxpayer in the instant case the examination_division although ---------------- products and non----------------- products have different revrul_2001_8 provides guidance with regard to how floor_stocks_tax tam-148648-05 has represented that the ----------------- as a percentage of awp ranges from less than percentage to more than percentage although ----------------- of percentage appear to be significant enough to bring this case within in the ambit of the bargain_purchase cases the examination_division has not presented us with any information to determine how much of taxpayer’s products are sold subject_to a percentage ----------- --------------- versus a percentage --------------- moreover ---------------- products are more appropriately considered purchases concluded on advantageous terms in the ordinary course of business rather than bulk bargain purchases accordingly taken as a whole we cannot conclude that the bargain_purchase line of cases is applicable in this case so that ---------------- products and non----------------- products should be treated as separate items for purposes of taxpayer’s lifo inventory_method if the ----------------- are purchase_price adjustments does the rationale of revrul_2001_8 allow taxpayer to reduce its lifo inventory value to account for the ------ ----------------- adjustments increases and decreases are to be reflected in a taxpayer’s lifo inventory when the adjustments arise in a year subsequent to when the inventory_item was purchased according to the revenue_ruling a floor_stocks provision which applies to a designated type of goods held in inventory floor_stocks on a particular date the floor stock date is sometimes enacted in conjunction with a tax change in tax_rate or subsidy that is imposed upon similar goods purchased or produced on or after that date the purpose of the floor_stocks provision is to ensure that all goods sold on or after the floor_stocks date are subjected to the same total amount of tax or subsidy regardless of whether the items sold were goods held as floor_stocks on the floor_stocks date or goods purchased or produced after that date this equal treatment is achieved by imposing with respect to goods held on the floor_stocks date an amount to be either paid or received that will serve to eliminate any differential in total_tax or subsidy that would otherwise exist relative to the goods subsequently purchased or produced the revenue_ruling holds that payments made or received with respect to floor_stocks must be accounted for as adjustments to the invoice price or production cost of the goods physically held on the floor_stocks date to which the payments relate rather than as an adjustment to the tax basis ie carrying value of those goods under the revenue_ruling the resultant effect on either gross_income or inventory depends on the extent to which the cost of the goods physically held on the floor_stocks date remains in ending inventory whether the cost of the goods physically held on the floor_stocks date remains in ending inventory is determined by applying the taxpayer’s inventory cost flow assumption eg lifo first-in_first-out fifo or a specific_goods_method to identify the particular costs that are deemed to be contained in ending inventory therefore the revenue_ruling provides that payments received that relate to goods the cost of which the examination_division contends that the ----------------- received by taxpayer tam-148648-05 have been included in cost_of_goods_sold in a previous year under the taxpayer’s inventory cost flow assumption increase gross_income however to the extent that the cost of the goods associated with the rebates remains in ending inventory under the taxpayer’s inventory cost flow assumption such rebates reduce ending inventory for taxpayers using a lifo inventory_method payments received with respect to goods affect ending inventory only when one or more lifo cost increments that remain in ending inventory as computed under sec_472 and sec_1_472-1 include the cost of the goods that are subject_to the payment in this case are not like the governmental payments received in revrul_2001_8 according to the examination_division the governmental payments described in the revenue_ruling compensate the taxpayer for a diminution in the value of its inventory caused by the government’s action the examination_division argues that the ------------ ----------------- received by taxpayer do not result in a diminution in value of its inventory but instead creates an accretion of wealth accordingly the examination_division contends that revrul_2001_8 is not applicable in this case prior similar rulings revenue_ruling and revenue_ruling were governmental payments we do not agree that revrul_2001_8 is not applicable to ----------------- revrul_2001_8 does not address whether an adjustment is a purchase_price_adjustment that reduces inventory costs but only addresses the allocation of the purchase_price_adjustment with respect to a taxpayer’s lifo inventory when the purchase_price_adjustment arises in a year subsequent to when the inventory_items was purchased although ----------------- in this case are not governmental payments we have concluded that ----------------- are purchase_price adjustments that reduce the cost of taxpayer’s inventory accordingly the inventory cost adjustment principles of revrul_2001_8 are applicable in this case neither the examination_division nor taxpayer requested us to opine on how such adjustment is to be computed under revrul_2001_8 accordingly we will not address this issue although we agree that the payments received in revrul_2001_8 and caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
